 



Exhibit 10.33
THIRD ALLONGE TO
CONVERTIBLE PROMISSORY NOTE
DATED FEBRUARY 28, 2006
     This Third Allonge (the “Allonge”), is executed the 6th day of February,
2008, attached to and forming a part of a Convertible Promissory Note, dated
February 28, 2006 (collectively, the “Note”), made by ECOLOGY COATINGS, INC., a
Nevada corporation (the “Company”), payable to the order of CHRIS L. MARQUEZ
(the “Holder”), in the original principal amount of $300,000.
     In consideration of the promises herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Holder, intending to be legally bound, hereby
agree as follows:
     1. The first paragraph of the Note is hereby amended and restated in its
entirety as follows:
FOR VALUE RECEIVED, ECOLOGY COATINGS, INC., a Nevada corporation (“Company”),
promises to pay to CHRIS L. MARQUEZ (“Holder”) or his registered assigns, in
lawful money of the United States of America the principal sum of ONE HUNDRED
FORTY TWO THOUSAND FOUR HUNDRED FIFTEEN Dollars ($142,415), or such lesser
amount as shall equal the outstanding principal amount hereof, together with
interest from the date of the Third Allonge on the unpaid principal balance at a
rate equal to fifteen percent (15%) per annum, computed on the basis of the
actual number of days elapsed and a year of 365 days. All unpaid principal,
together with any accrued and unpaid interest and other amounts payable
hereunder, shall be due and payable on the earlier of (i) May 31, 2008 (the
“Maturity Date”), or (ii) when, upon or after the occurrence of an Event of
Default (as defined below), such amounts are declared due and payable by Holder
or made automatically due and payable in accordance with the terms hereof. This
Note is one of a duly authorized series of Convertible Promissory Notes of the
Company that may be issued by the Company from time to time of like tenor and
effect (except for such variation as may be necessary to express the name of the
payee, the number, the date, and the principal amount of each note) each dated
on or after June 30, 2006 (the “Bridge Notes”).
     2. The following definitions are hereby added and incorporated into
Paragraph No. 1 of the Note:
“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 



--------------------------------------------------------------------------------



 



“Indebtedness” means, without duplication, with respect to any Person, (a) all
obligations of such Person (i) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such person or only to a
portion thereof), (ii) evidenced by bonds, notes, debentures or similar
instruments, (iii) representing the balance deferred and unpaid of the purchase
price of any property or services (other than accounts payable or other
obligations arising in the ordinary course of business), (iv) evidenced by
bankers’ acceptances or similar instruments issued or accepted by banks, (v) for
the payment of money relating to a capitalized lease obligation under GAAP, or
(vi) evidenced by a letter of credit or a reimbursement obligation of such
Person with respect to any letter of credit; (b) all net obligations of such
Person under interest rate swap obligations and foreign currency hedges; (c) all
liabilities of others of the kind described in the preceding clauses (a) or
(b) that such Person has guaranteed or that are otherwise its legal liability;
(d) Indebtedness (as otherwise defined in this definition) of another Person
secured by lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person, the amount of such obligations being deemed to be the
lesser of (1) the full amount of such obligations so secured, and (2) the fair
market value of such asset, as determined in good faith by the Board of
Directors of such Person, which determination shall be evidenced by a board
resolution; and (e) any and all deferrals, renewals, extensions, refinancings
and refundings (whether direct or indirect) of, or amendments, modifications or
supplements to, any liability of the kind described in any of the preceding
clauses (a), (b), (c), (d) or this clause (e), whether or not between or among
the same parties.
“Secured Indebtedness” means the total amount of secured Indebtedness that the
Company may borrow under any credit facility with a commercial bank, investment
bank or third party up to a maximum of $1,500,000, whether outstanding on the
date hereof or hereafter incurred, that is secured by all or part of the assets
of the Company.
“Senior Indebtedness” means any Indebtedness of the Company, whether outstanding
on the date of this Note or hereafter incurred, which is contractually senior in
right of payment to the Senior Subordinated Indebtedness and Subordinated
Indebtedness of the Company and contractually subordinate or junior in the right
of payment to the Secured Indebtedness.
“Senior Subordinated Indebtedness” means any Indebtedness of the Company,
whether outstanding on the date of this Note or hereafter

2



--------------------------------------------------------------------------------



 



incurred up to $30,000, which is contractually senior in right of payment to the
Subordinated Indebtedness of the Company and contractually subordinate or junior
in the right of payment to the Secured Indebtedness and the Senior Indebtedness.
“Subordinated Indebtedness” means any Indebtedness of the Company, whether
outstanding on the date of this Note or hereafter incurred, which is
contractually subordinate or junior in right of payment to Secured Indebtedness,
this Note and other Senior Subordinated Indebtedness. Subordinated Indebtedness
of the Company shall include amounts that the Company borrowed from (i) its
officers and directors, (ii) Deanna Stromback and (iii) Douglas Stromback.
     3. Paragraph No. 3 of the Note is hereby amended and restated in its
entirety as follows:
Prepayment. The Company may prepay the Note in whole or part at any time, in its
sole and absolute discretion.
     4. Paragraph No. 14 of the Note is hereby deleted and amended and restated
in its entirety as follows:
          Subordinated Indebtedness.
     (a) This Note constitutes Senior Subordinated Indebtedness of the Company
and is unsecured. The Indebtedness evidenced by this Note is senior to the prior
payment when due of the principal of, and premium, if any, and accrued and
unpaid Interest on, all existing and future Subordinated Indebtedness of the
Company. The Note will be subordinated or junior to, in right of prior payment
of principal of, premium, if any, and accrued and unpaid interest on, any
existing and future Secured Indebtedness or Senior Indebtedness of the Company.
The Note will be pari passu with, in right of prior payment of principal of,
premium, if any, and accrued and unpaid interest on, all existing and future
Senior Subordinated Indebtedness and the other outstanding Bridge Notes of this
series of the Company.
     (b) Upon any distribution of assets of the Company in any dissolution,
winding up, liquidation or reorganization of the Company, all holders of Secured
Indebtedness or Senior Indebtedness of the Company must be paid in full before
any payment or distribution is made with respect to the Note.

3



--------------------------------------------------------------------------------



 



     5. The following is hereby added as Paragraph No. 19 of the Note:
          Late Payment Penalty.
Should any payment due hereunder be received by the Holder of this Note more
than five (5) days after the Maturity Date, the Company shall pay a late payment
penalty equal to ten percent (10%) of the amount then due for each month or
portion of a month until paid.
     6. The following is hereby added as Paragraph No. 20 of the Note:
          Attorneys Fees
The Company shall reimburse Holder for reasonable legal fees and out-of-pocket
expenses directly attributable to the Note upon the presentment to the Company
of documentation of such fees and expenses in a form acceptable to the Company,
provided that such legal fees and expenses are calculated on an hourly, and not
a contingency fee, basis; and provided further that Holder shall bear all
expenses of any suit against the Company if the relevant trier-of-fact
determines Holder’s claim or position was without reasonable foundation.
     7. The following is hereby added as Paragraph No. 21 on the Note:
          Subsequent Financing
Should the Company complete a new financing, defined as an offering of the
Company’s debt or equity securities made pursuant to an exemption from
registration contained in Section 4(2) of the Securities Act of 1933, as
amended, and Regulation D promulgated thereunder, in an aggregate amount greater
than or equal to Five Hundred Thousand and 00/100 dollars on or before the
Maturity Date, the Company shall divert the applicable proceeds of such
financing to retire the Note in full.
     8. The following is hereby added as Paragraph No. 22 on the Note:
          Mutual Release
(a) The Holder hereby agrees on behalf of himself, his agents, assignees,
attorneys, successors, assigns, heirs and executors, to, and you do hereby,
forever release the Company and its affiliates, predecessors and successors and
all of their respective past and/or present officers, directors, partners,
members, managing members, employees, agents, representatives, administrators,
attorneys, insurers and fiduciaries in their individual and/or representative
capacities (hereinafter, collectively, the “Company Releasees”), from any and
all causes of action, agreements, damages, judgments, claims, debts, covenants,
executions and demands of any kind whatsoever, which you or your heirs,
executors, administrators, successors and assigns ever had, now have or may have
against the Company Releasees or any of them, in law or equity, whether known or
unknown to you, for, upon, or by reason of, any matter whatsoever occurring up

4



--------------------------------------------------------------------------------



 



to the date of this Third Allonge, including without limitation in connection
with or in relation to the Holder’s initial investment in the Company, the
inducement for, or consummation of, any prior Allonge to the Note, and the
Holder’s conversion of any part of the then- principal balance of the Note into
shares of the Company’s common stock; provided that such released claims shall
not include any claims to enforce the Holder’s rights under the this Third
Allonge
(b) The Holder represents that he has read carefully and fully understands the
terms of this Third Allonge, and that he has been advised to consult with an
attorney and had the opportunity to consult with an attorney prior to signing
this Third Allonge. The Holder acknowledges that he is executing this Third
Allonge voluntarily and knowingly and that you have not relied on any
representations, promises or agreements of any kind made to him in connection
with his decision to accept the terms of this Third Allonge, other than those
set forth in this Third Allonge.
(c) As a material inducement to Holder to enter into this Third Allonge, the
Company does hereby agree to forever release the Holder, the Holder’s heirs,
successors and assigns (hereinafter, collectively, the “Holder Releasees”), from
any and all causes of action, agreements, damages, judgments, claims, debts,
covenants, executions and demands of any kind whatsoever, which the Company ever
had, now has or may have against the Company Releasees or any of them, in law or
equity, whether known or unknown, for, upon, or by reason of, any matter
whatsoever occurring up to the date first above written, provided, however, that
such released claims shall not include any claims to enforce the Company’s
rights under this Third Allonge.
     9. As a material inducement to Holder to enter into this Third Allonge, the
Company shall issue Holder Sixty Thousand (60,000) restricted shares of the
Company’s common stock, par value $.001 per share (the “Shares”). The Company
shall cause the Shares to be issued in the Holder’s name, either represented by
a stock certificate or book entry registration at the Company’s transfer agent,
as soon as practicable after the Company receives this executed Third Allonge
from Holder.
     10. Except as expressly amended hereby, all other terms and conditions of
the Note shall remain in full force and effect in accordance with the original
terms thereof.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Holder have caused this Third Allonge
to be executed and delivered as of the date and year first above written.

            ECOLOGY COATINGS, INC.
      By:                    F. Thomas Krotine     Its:  President     

         
 
  Accepted and agreed to:    
 
       
 
 
 
CHRIS L. MARQUEZ    

6